Name: Commission Regulation (EEC) No 1860/89 of 27 June 1989 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 89 Official Journal of the European Communities No L 181/9 COMMISSION REGULATION (EEC) No 1860/89 of 27 June 1989 fixing the import levies on sugar beet and sugar cane prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the threshold price for white sugar has been fixed by Council Regulation (EEC) No 1255/89 of 3 May 1989 fixing, for the 1989/90 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portu ­ gal o, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1069/89 0, and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 (1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Regulation (EEC) No 837/68 of the Commission of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regu ­ lation (EEC) No 1428/78 (4), provides that the levy appli ­ cable to these products is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 (1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 (1 ) (b) of that Regulation shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1.-7. 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p. 1 . (3) OJ No L 151 , 30. 6. 1968, p. 42. (4) OJ No L 171 , 28 . 6. 1978, p. 34. 0 OJ No L 126, 9 . 5. 1989, p. 4. No L 181 /10 Official Journal of the European Communities 28 . 6. 89 ANNEX to the Commission Regulation of 27 June 1989 fixing the import levies on sugar beet and sugar cane (ECU/tonne) CN code Import levies 121291 10 57,73 1212 9190 198,44 1212 92 00 39,69